Citation Nr: 0117628	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a 10 percent rating for service-connected 
right upper extremity impairment due to multiple sclerosis 
(MS), from the initial grant of service connection.  

2.  Entitlement to a 10 percent rating for service-connected 
left upper extremity impairment due to MS, from the initial 
grant of service connection.  

3.  Entitlement to a 10 percent rating for service-connected 
mild global dysarthria impairment due to MS, from the initial 
grant of service connection.  

4.  Entitlement to a 10 percent rating for service-connected 
confusion and memory impairment due to MS, from the initial 
grant of service connection.  

5.  Entitlement to an effective date earlier than October 7, 
1996, for the grant of Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.  

6.  Entitlement to a rating in excess of 30 percent for MS 
prior to October 6, 1996.

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1971 to June 1979.  

By rating action in July 1999, the RO found clear and 
unmistakable error in the December 2, 1986 rating decision 
that denied service connection for multiple sclerosis (MS).  
The RO granted service connection for MS and assigned a 30 
percent evaluation, effective from October 24, 1985.  By 
letter that same month, the veteran was notified of this 
action and of his appellate rights.  

Following a VA examination in September 1999, the RO, by 
rating action of October 1999, assigned separate evaluations 
for the veteran's residuals of MS involving impairment of the 
right and left upper and lower extremities, confusion and 
memory impairment, and mild global dysarthria, effective from 
October 7, 1996.  The RO also found that the veteran was 
entitled to Dependency Educational Assistance and to a total 
rating for compensation purposes based on individual 
unemployability, each effective from October 7, 1996.  The 
October 7, 1996 date represented the date the veteran sought 
to reopen his claim.  The veteran was notified of these 
actions by letter dated in October 1999.  By statement filed 
in December 1999 by the veteran's representative, it was 
indicated that the veteran was in disagreement with the 
rating action of October 14, 1999 which assigned effective 
dates of October 7, 1996 for the separate manifestations of 
his MS and for Dependency Educational Assistance, and this 
appeal ensued.  

(In light of the discussion below, the Board has 
recharacterized the issues on appeal to that which are shown 
on the first page of this document.)  


REMAND

In reviewing the evidentiary record, the Board finds that 
there are several deficiencies in the development of the 
veteran's appeal that require a remand of the matter to the 
RO for further clarification and additional development.  

First, the Board finds that the veteran's appeal arises from 
the July 1999 rating decision that found clear and 
unmistakable error in the December 2, 1985 rating decision, 
and established service connection for MS, and not the 
October 1999 decision that assigned separate ratings for the 
various body parts affected by the veteran's MS.  It is clear 
from the veteran's correspondence, and particularly his NOD, 
that he is satisfied with the grant of service connection and 
the effective date assigned for service connection for MS 
(October 24, 1985).  However, he believes that MS should have 
been rated on its individual manifestations from the date 
service connection was granted, and that a rating higher than 
30 percent for MS is warranted from the grant of service 
connection.  

A July 1999 rating action granted service connection for MS 
and assigned a minimum rating of 30 percent, effective from 
October 1985.  A VA examination was ordered to determine 
current manifestations.  Following the examination in 
September 1999, the RO, by rating action in October 1999, 
established separate evaluations for the various body parts 
affected by his MS, and assigned effective dates of October 
7, 1996, the date of receipt of the veteran's request to 
reopen his claim.  In his NOD, the veteran identified the 
October 1999 rating action as the document that he was 
dissatisfied with because that was the rating action that 
assigned the effective dates for his disabilities.  Once 
informed of the effective date of the evaluations assigned 
each disability, the veteran immediately expressed his 
dissatisfaction.  It is noted that the veteran perfected his 
appeal of the effective dates assigned within one year of the 
notice of the July 1999 rating decision.  Therefore, the 
Board finds that the veteran's appeal effectively arises from 
the July 1999 rating decision.  As the appeal arise from an 
original claim, the issues have been recharacterized to 
reflect the appropriate adjudicatory considerations as shown 
on the first page of this document.  In summary, this case 
involves, in part, rating issues based on an original claim 
wherein staged ratings were assigned for service connected 
MS.  The veteran takes issue with the staged rating assigned 
prior to October 7, 1996.

The Board also notes that in his NOD, the veteran expressed 
dissatisfaction with the effective dates assigned for all of 
his service-connected disabilities and for the grant of 
Dependents' Educational Assistance (DEA).  However, the SOC 
did not address the disabilities involving the veteran's 
lower extremities.  Also, while the veteran did not address 
the issue of a total rating in his NOD, he did express 
dissatisfaction with the effective date assigned in his 
Substantive Appeal.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that 
when there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, thereby initiating 
the appellate process, the claimant is entitled to an SOC 
regarding the denied issue(s).  The RO's failure to issue 
such an SOC is a procedural defect requiring remand.  Godfrey 
v Brown, 7 Vet. App. 398, 408 (1995).  Inasmuch as the RO has 
not taken any action on these matters, the issues are 
remanded to the RO to provide the veteran and his 
representative with a Supplemental Statement of the Case 
(SSOC) as required by 38 C.F.R. § 19.26 (2000).  

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
MS since October 1985.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  

3.  The RO should also inquire of the 
veteran as to whether he is receiving 
Social Security benefits based on 
disability.  If so, any administrative 
decision and the underlying medical 
records upon which the decision was based 
should be obtained.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After the requested development has 
been completed, the RO should again 
review the issues listed on the title 
page of this decision.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000.  
In determining the ratings to be assigned 
the veteran's disabilities, consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999) which 
held that at the time of an initial 
rating, separate staged ratings may be 
assigned for separate periods of time 
based on the facts found.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given an opportunity to respond 
thereto.  

6.  The RO should also issue the veteran 
and his representative a Supplemental 
Statement of the Case on the issues of 
the ratings to be assigned for service-
connected right and left lower extremity 
impairment due to MS from the initial 
grant of service connection, and for an 
effective date earlier than October 7, 
1996 for a total rating for compensation 
purposes based on individual 
unemployability.  The veteran should be 
notified of the need to file a timely 
substantive appeal to these issues should 
he wish the Board to address these 
matters.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

